DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as discussed in the prior Interview, the prior art of record fails to show a sealing assembly having the details, as set forth in claims that include elements such as a wedge comprising a first surface, a second surface, and a third surface, wherein the first surface defines a pressure void with a first flange and a second flange; a first sealing element configured to engage the second surface of the wedge and a first surface of the first flange; a second sealing element configured to engage the third surface of the wedge and a first surface of the second flange; and a fastener configured to mechanically couple the first sealing element, the first flange, the second flange, and the second sealing element together, wherein the wedge is configured to slide toward the first sealing element and the second sealing element responsive to a pressure increase in the pressure void, wherein the first sealing element and the second sealing element are configured to force the first flange and the second flange toward each other responsive to the wedge sliding toward the first sealing element and the second sealing element.  Relevant references, such as Baker et al. (US 2002/0074800) disclose a sealing assembly comprising a wedge comprising a first surface, a second surface, and a third surface, wherein the first surface defines a pressure void with a first flange and a second flange; a first sealing element configured to engage a first surface of the first flange; a second sealing element configured to engage a first surface of the second flange; and a fastener configured to mechanically couple the first sealing element, the first flange, the second flange, and the second sealing element together, wherein the wedge is configured to slide toward the first sealing element and the second sealing element responsive to a pressure increase in the pressure void, wherein the first sealing element and the second sealing element are configured to force the first flange and the second flange toward each other, but fail to disclose the first sealing element configured to engage the second surface of the wedge, the second sealing element configured to engage the third surface of the wedge and, and that the first sealing element and the second sealing element are configured to force the first flange and the second flange toward each other responsive to the wedge sliding toward the first sealing element and the second sealing element.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675